                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA


 DAPHNE HOGAN,                                     )
                                                   )
        Plaintiff,                                 )   Case No. 1:19-cv-298
                                                   )
 v.                                                )   Judge Collier
                                                   )
 DISCOVER BANK,                                    )   Magistrate Judge Lee
                                                   )
        Defendant.                                 )


                                  MEMORANDUM & ORDER

        On January 8, 2020, on the joint motion of the parties, the Court stayed this matter and

 ordered the parties to arbitrate their dispute. (Doc. 14.) The Court also ordered the parties to file

 a joint status report on or before July 1, 2020. (Id. at 2.) On July 6, 2020, having received no

 report, the Court ordered the parties to show cause within fourteen days why the stay should not

 be lifted and the matter should not be dismissed. (Doc. 15.) Defendant filed a response on July

 17, 2020. (Doc. 16.) Defendant stated Plaintiff has not initiated arbitration proceedings or

 communicated with Defendant since the issuance of the Court’s January Order. (Id. ¶¶ 6, 7.)

 Plaintiff has not responded to the Show Cause Order, and the deadline to do so has expired.



 I.     STANDARD OF REVIEW

        Rule 41(b) of the Federal Rules of Civil Procedure gives this Court the authority to dismiss

 a case for “failure of the plaintiff to prosecute or to comply with these rules or any order of the

 court,” either upon the defendant’s motion or on its own initiative. See Link v. Wabash R. Co.,

 370 U.S. 626, 629–30 (1962); see also Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir.




Case 1:19-cv-00298-CLC-SKL Document 17 Filed 07/22/20 Page 1 of 5 PageID #: 55
 2013). The Court must consider four factors in determining whether to exercise its discretion to

 dismiss a case for failure to prosecute under Rule 41(b):

                 (1) whether the party’s failure is due to willfulness, bad faith, or
                 fault; (2) whether the adversary was prejudiced by the dismissed
                 party’s conduct; (3) whether the dismissed party was warned that
                 failure to cooperate could lead to dismissal; and (4) whether less
                 drastic sanctions were imposed or considered before dismissal was
                 ordered.

 Carpenter, 723 F.3d at 704. Dismissal of a case with prejudice is a harsh sanction which should

 apply only in extreme situations, since it deprives a plaintiff of his day in court. Id. (quoting Wu

 v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005)). Such a sanction is not usually appropriate

 where the neglect at issue is the fault of the attorney, rather than of the client. Id.



 II.     DISCUSSION

         The Court considers each of the four relevant factors below.

         A.      Willfulness, Bad Faith, or Fault

         To support a finding of willfulness, bad faith, or fault, there must be “a clear record of

 delay or contumacious conduct.” Carpenter, 723 F.3d at 704 (quoting Freeland v. Amigo, 103

 F.3d 1271, 1277 (6th Cir. 1997)). Contumacious conduct is behavior which is “perverse in

 resisting authority” and “stubbornly disobedient.” Id. at 704–05 (quoting Schafer v. City of

 Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008)). Such behavior must display “either an

 intent to thwart judicial proceedings or a reckless disregard for the effect of [such] conduct on

 those proceedings.” Id. at 705 (quoting Wu, 420 F.3d at 643).

         In the almost seven months since the filing of the joint motion to stay, Plaintiff appears to

 have taken no action to move this matter forward. Based on Defendant’s representations, Plaintiff

 has not initiated arbitration proceedings or communicated with Defendant in any way. She has



                                     2
Case 1:19-cv-00298-CLC-SKL Document 17 Filed 07/22/20 Page 2 of 5 PageID #: 56
 also violated two orders of the Court, one to file a joint report with Defendant by July 1, 2020, and

 the other to respond to the Court’s Show Cause Order by July 20, 2020.

         Plaintiff’s failure to respond to the Show Cause Order is of concern for another reason.

 Her silence in the face of the Court’s direct order to explain the situation limits the options

 available to the Court for moving the case forward and deprives the Court of any insight into the

 reasons for her failures to date.

         Considering Plaintiff’s seven months of failure to prosecute this action by initiating

 arbitration proceedings and her violation of two of the Court’s Orders, and lacking any explanation

 from Plaintiff in response to the Show Cause Order, the Court must conclude Plaintiff’s behavior

 displays perversity in resisting authority and a reckless disregard for the effect of her conduct on

 these proceedings. The Court therefore FINDS there has been willfulness, bad faith, or fault under

 the first factor.

         B.          Prejudice

         A plaintiff’s dilatory conduct prejudices a defendant “if the defendant is ‘required to waste

 time, money, and effort in pursuit of cooperation which [the plaintiff] was legally obligated to

 provide.” Carpenter, 723 F.3d at 707 (quoting Harmon v. CSX Transp., Inc., 110 F.3d 364, 368

 (6th Cir. 1997). There is no evidence of such prejudice to Defendant on the current record.

 Defendant’s response implies, to the contrary, that Defendant has not expended time, money, or

 effort in pursuing cooperation from Plaintiff. (See Doc. 16.) The Court therefore FINDS the

 second factor weighs against dismissal at this time.




                                     3
Case 1:19-cv-00298-CLC-SKL Document 17 Filed 07/22/20 Page 3 of 5 PageID #: 57
        C.      Notice

        The Show Cause Order warned Plaintiff that she must show cause within fourteen days or

 her case could be dismissed. (See Doc. 15.) The Court accordingly FINDS there was sufficient

 notice to Plaintiff that failure to cooperate could lead to dismissal under the third factor.

        D.      Lesser Sanctions

        Before dismissing a case with prejudice for failure to prosecute, a court should consider

 whether lesser sanctions would better serve the interests of justice. Carpenter, 723 F.3d at 709

 (quoting Consolidation Coal Co. v. Gooding, 703 F.2d 230, 232–33 (6th Cir. 1983)). “[T]he

 sanction of dismissal is appropriate only if the attorney’s actions amounted to failure to prosecute

 and no alternative sanction would protect the integrity of the pretrial process.” Wu, 420 F.3d at

 644 (emphasis in original) (quoting Mulbah v. Detroit Bd. of Educ., 261 F.3d 586, 594 (6th Cir.

 2001)). Possible lesser sanctions include monetary sanctions such as a fine, costs, or damages;

 barring a party from introducing certain evidence or participating in oral argument on a motion;

 additional warnings; or dismissal without prejudice. See, e.g., Carpenter, 723 F.3d at 709.

        The Court has considered a number of sanctions less than dismissal with prejudice in this

 case. Monetary sanctions, an additional warning, or dismissal without prejudice could all be

 appropriate sanctions less severe than dismissal with prejudice. The Court FINDS the availability

 of other potential sanctions weighs against a dismissal with prejudice at this time.



 III.   CONCLUSION

        Because the second and fourth factors weigh against a dismissal with prejudice, the Court

 concludes the extreme sanction of dismissal with prejudice is not warranted at this time.




                                     4
Case 1:19-cv-00298-CLC-SKL Document 17 Filed 07/22/20 Page 4 of 5 PageID #: 58
         The Court turns therefore to the appropriate lesser sanction to apply. The Court notes that

 it appears to be Plaintiff’s attorney, rather than Plaintiff herself, who is accountable for Plaintiff’s

 defaults to date. Accordingly, the Court concludes it is appropriate to impose a monetary sanction

 on Plaintiff’s counsel and give Plaintiff one last warning before considering additional sanctions

 up to and including dismissal of her case with prejudice.

         The stay of this case is LIFTED. Plaintiff’s counsel SHALL PAY A FINE OF $100.00

 into Court as a sanction for failing to respond to two orders of the Court. Plaintiff SHALL

 RESPOND TO THE SHOW CAUSE ORDER (Doc. 15) on or before August 7, 2020, or face

 potential additional sanctions up to and including dismissal of her case with prejudice.

 Defendant MAY FILE a brief of no more than ten pages on or before August 14, 2020 responding

 to any filing Plaintiff may make or otherwise addressing the relevant factors under Rule 41(b).



         SO ORDERED.

         ENTER:


                                                         /s/
                                                         CURTIS L. COLLIER
                                                         UNITED STATES DISTRICT JUDGE




                                     5
Case 1:19-cv-00298-CLC-SKL Document 17 Filed 07/22/20 Page 5 of 5 PageID #: 59
